Exhibit 10.02

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

made by

TENNECO INC.,

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,

and

THE OTHER GUARANTORS FROM TIME TO TIME PARTIES HERETO

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of October 1, 2018

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1. DEFINED TERMS

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     3  

SECTION 2. GUARANTEE

     3  

2.1

 

Guarantee

     3  

2.2

 

Right of Contribution

     4  

2.3

 

No Subrogation

     5  

2.4

 

Amendments, etc. with respect to the Primary Obligations

     5  

2.5

 

Guarantee Absolute and Unconditional

     6  

2.6

 

Reinstatement

     7  

2.7

 

Payments

     7  

2.8

 

Keepwell

     7  

SECTION 3. MISCELLANEOUS

     7  

3.1

 

Amendments in Writing

     7  

3.2

 

Notices

     7  

3.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     8  

3.4

 

Enforcement Expenses; Indemnification

     8  

3.5

 

Successors and Assigns

     8  

3.6

 

Set-Off

     8  

3.7

 

Counterparts

     9  

3.8

 

Severability

     9  

3.9

 

Section Headings

     9  

3.10

 

Integration

     9  

3.11

 

GOVERNING LAW

     9  

3.12

 

Submission To Jurisdiction; Waivers

     10  

3.13

 

Acknowledgements

     10  

3.14

 

Additional Guarantors

     11  

3.15

 

Releases

     11  

3.16

 

WAIVER OF JURY TRIAL

     12  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1

  

Notice Addresses

ANNEX

  

Annex 1

  

Assumption Agreement

 



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of October 1, 2018, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of October 1, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Tenneco Inc., a Delaware corporation (the “Company”), Tenneco Automotive
Operating Company Inc., a Delaware corporation and a Subsidiary of the Company,
any other Subsidiary Borrowers (as defined in the Credit Agreement) from time to
time parties thereto, the Lenders, and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally made and
agreed to make extensions of credit to the Borrowers (as defined in the Credit
Agreement) upon the terms and subject to the conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Guarantors in connection with the
operation of their respective businesses;

WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Guarantor derives and will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers under the Credit Agreement, the parties hereto agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be further amended,
supplemented or otherwise modified from time to time.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Guarantor Obligations”: with respect to any Guarantor (i) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, (ii) all obligations or liabilities of such
Guarantor under or in respect of Lender Hedge Agreements to which such Guarantor
is a party and (iii) all obligations and liabilities of such Guarantor in
respect of or in connection with Cash Management Obligations; in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise and whether material or contingent
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Guarantor (for the avoidance of
doubt, including the Company); provided that each Guarantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party.

“Lender Hedge Agreements”: all interest rate swaps, caps, forward, future,
option or collar agreements or similar arrangements entered into by the Company
or any of its Subsidiaries with any Lender (or any Affiliate of any Lender)
providing for protection against fluctuations in interest rates, currency
exchange rates or the exchange of nominal interest obligations or commodities,
either generally or under specific contingencies.

“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.

“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Lender Hedge Agreement or Cash
Management Obligations, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the

 

2



--------------------------------------------------------------------------------

Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Lender Hedge Agreement (including any guarantees of any Borrower of
any Lender Hedge Agreements entered into by any Subsidiary), any Cash Management
Obligation (including any guarantees of any Borrower of any Cash Management
Obligations entered into by any Subsidiary) or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by any Loan Party pursuant to the terms of any of the
foregoing agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

1.2 Other Definitional Provisions. (a) The other definitional and interpretive
provisions of Section 1.2 and 1.3 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their Affiliates and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder (other than
any Borrower with respect to its Primary Obligations) and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

3



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Primary Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations (other than contingent indemnity
obligations not due and payable) and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Loan Parties may be free from any Primary Obligations.

(e) No payment made by any Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations or any payment received or
collected from such Guarantor in respect of the Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until the Primary Obligations are paid in full (other than obligations
under or in respect of Hedge Agreements and other than contingent indemnity
obligations not due and payable), no Letter of Credit shall be outstanding and
the Commitments are terminated.

(f) Each Guarantor hereby unconditionally guarantees to the Administrative
Agent, for the ratable benefit of the Lenders (and their Affiliates) and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by Subsidiaries of such Guarantor of their Cash
Management Obligations, including (for the avoidance of doubt) any obligations
of such Subsidiaries to a Lender (or its Affiliate) under any Cash Pooling
Agreement to which such Lender (or its Affiliate) is a party, and the
obligations and liabilities of Subsidiaries of such Guarantor under the Lender
Hedge Agreements (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor). For the avoidance of doubt, the guarantee
provided in this clause (f) is secured by the Collateral pursuant to the
Collateral Agreement and, so long as the applicable Cash Management Obligation
was permitted to be entered into or designated as a Cash Management Obligation
under the Credit Agreement at the time such obligation was entered into or so
designated, the guarantee provided in this clause (f) shall continue to be
secured by the Collateral pursuant to the Collateral Agreement even though a
limitation under the Credit Agreement may be exceeded solely as a result of a
change in the currency exchange rates from the currency exchange rates
applicable at the time such Cash Management Obligation was entered into or
designated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its

 

4



--------------------------------------------------------------------------------

proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Borrower, any
other Loan Party with Primary Obligations, or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Primary Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower, any other Loan Party with Primary Obligations, or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Loan Parties on account of
the Primary Obligations are paid in full (other than obligations under or in
respect of Hedge Agreements and other than contingent indemnity obligations not
due and payable), no Letter of Credit shall be outstanding (other than Letters
of Credit that are cash collateralized or backstopped on terms reasonably
satisfactory to the applicable Issuing Lender) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Primary Obligations shall not
have been paid in full (other than obligations under or in respect of Hedge
Agreements and other than contingent indemnity obligations not due and payable),
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Primary Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Primary Obligations continued, and the Primary
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Primary Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Primary Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

5



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Primary Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Loan Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower, any other Loan Party with Primary Obligations, or any of
the Guarantors with respect to the Primary Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Primary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower, any other Loan Party with Primary
Obligations or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Loan Parties for the Primary
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

6



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the
applicable currency and at the relevant funding office as set forth in
Section 2.19(e) of the Credit Agreement.

2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Hedge Agreements and other than contingent indemnity obligations not due and
payable) shall have been paid in full, the Commitments have been terminated and
no Letters of Credit shall be outstanding (other than Letters of Credit that are
cash collateralized or backstopped on terms reasonably satisfactory to the
applicable Issuing Lender). Each Qualified Keepwell Provider intends that this
Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. MISCELLANEOUS

3.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
subsection 10.1 of the Credit Agreement.

3.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

7



--------------------------------------------------------------------------------

3.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

3.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to subsection 10.5 of the Credit Agreement.

(d) The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

3.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

3.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default pursuant to subsection 8(a) of the Credit Agreement shall have occurred
and be continuing, without notice to such Guarantor or any other Guarantor, any
such notice being expressly waived by each Guarantor, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in

 

8



--------------------------------------------------------------------------------

any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or any Lender has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof; provided that
(a) the failure to give such notice shall not affect the validity of such
set-off and application and (b) to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligations,” no amounts received
from, or set-off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor. The rights of the Administrative Agent and
each Lender under this Section 3.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

3.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

3.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

3.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

10



--------------------------------------------------------------------------------

3.14 Additional Guarantors. Each Domestic Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Domestic Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto. For the avoidance of doubt, only
Domestic Loan Parties shall be parties to this Agreement (unless the
Administrative Agent and the Company otherwise agree, in which case this
Agreement shall be amended in accordance with Sections 2.29(d) and
Section 10.1(b)(iii) of the Credit Agreement to reflect such terms and
limitations with respect to any Foreign Loan Parties (subject to applicable
legal, tax, accounting, regulatory and other similar considerations) as the
Administrative Agent and the Company shall reasonably agree).

3.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full (other than obligations under
or in respect of Hedge Agreements and other than contingent indemnity
obligations not due and payable), the Commitments have been terminated and no
Letters of Credit shall be outstanding (other than Letters of Credit that are
cash collateralized or backstopped on terms reasonably satisfactory to the
applicable Issuing Lender), this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party. At the request and sole expense of any
Guarantor following any such termination, the Administrative Agent shall execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence such termination.

(b) At the request and sole expense of the Company, a Subsidiary Guarantor shall
be released from its obligations hereunder in the event that all the Capital
Stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement (provided that,
if the other party to such transaction is the Company or a Subsidiary of the
Company, the effect of such transaction is to cause such Subsidiary to become an
Excluded Subsidiary), including any releases requested in connection with any
such transaction pursuant to Section 7.5(z) of the Credit Agreement in
connection with the Spin-Off, or such Subsidiary is no longer required by the
Loan Documents to be (and the Company notifies the Administrative Agent that
such Subsidiary shall no longer be) a Subsidiary Guarantor; provided that the
Company shall have delivered to the Administrative Agent, at least five Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Company stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

(c) This Agreement shall not apply and shall cease to be effective, without
delivery of any instrument or performance of any act by any party, upon the
occurrence and during the continuation of a Suspension Period Event; provided
that this Agreement shall be automatically reinstated and shall become
immediately effective, without delivery of any instrument or performance of any
act by any party, at any time that the requirements of a Suspension Period Event
are no longer satisfied.

 

11



--------------------------------------------------------------------------------

3.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered.

 

TENNECO INC. By: /s/ Paul D. Novas                                       
                           Name: Paul D. Novas     Title: Vice President,
Finance TENNECO AUTOMOTIVE OPERATING COMPANY INC. By: /s/ Paul D.
Novas                                                                   Name:
Paul D. Novas     Title: Vice President, Finance TENNECO INTERNATIONAL HOLDING
CORP. By: /s/ Paul D. Novas                                       
                           Name: Paul D. Novas     Title: Vice President,
Finance THE PULLMAN COMPANY By: /s/ Paul D.
Novas                                                                   Name:
Paul D. Novas     Title: Vice President, Finance

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

TENNECO GLOBAL HOLDINGS INC. By: /s/ Paul D.
Novas                                                                   Name:
Paul D. Novas     Title: Vice President, Finance CLEVITE INDUSTRIES INC. By: /s/
Paul D. Novas                                                              
    Name: Paul D. Novas     Title: Vice President, Finance TMC TEXAS INC. By:
/s/ Paul D. Novas                                                              
    Name: Paul D. Novas     Title: Vice President, Finance CARTER AUTOMOTIVE
COMPANY LLC By: /s/ James Zabriskie                                       
                        Name: James Zabriskie     Title: President FEDERAL-MOGUL
WORLD WIDE LLC By: /s/ James Zabriskie                                       
                        Name: James Zabriskie     Title: President

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FELT PRODUCTS MFG. CO. LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President MUZZY-LYON AUTO PARTS LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President FEDERAL-MOGUL POWERTRAIN LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President FEDERAL-MOGUL POWERTRAIN IP LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President FEDERAL-MOGUL PISTON RINGS, LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FEDERAL-MOGUL IGNITION LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President FEDERAL-MOGUL MOTORPARTS LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President FEDERAL-MOGUL CHASSIS LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President F-M MOTORPARTS TSC LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President F-M TSC REAL ESTATE HOLDINGS LLC By: /s/
Michael Proud                                                              
    Name: Michael Proud     Title: President

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

FEDERAL-MOGUL VALVE TRAIN INTERNATIONAL LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President FEDERAL-MOGUL SEVIERVILLE, LLC By: /s/ David
Jachcik                                                                    Name:
David Jachcik     Title: President BECK ARNLEY HOLDINGS LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President FEDERAL-MOGUL FILTRATION LLC By: /s/ James
Zabriskie                                                                Name:
James Zabriskie     Title: President FEDERAL-MOGUL FINANCING CORPORATION By: /s/
David Jachcik                                                               
    Name: David Jachcik     Title: Assistant Treasurer FEDERAL-MOGUL PRODUCTS US
LLC

By: /s/ David Jachcik                                       
                       

    Name: David Jachcik     Title: President

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date hereof: JPMORGAN CHASE BANK, N.A. as
Administrative Agent By: /s/ Gene R. Riego de
Dios                                                   Name: Gene R. Riego de
Dios     Title: Executive Director

 

[Signature Page to Tenneco Guarantee]



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                      , 20    , made by
                , a                  [limited liability company][corporation]
(the “Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Tenneco Inc. (the “Company”), Tenneco Automotive Operating Company
Inc., any other Subsidiary Borrowers (as defined in the Credit Agreement) from
time to time parties thereto, the Lenders, and the Administrative Agent have
entered into the Credit Agreement, dated as of October 1, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Affiliates (other than the Additional Guarantor) have entered into the Guarantee
Agreement, dated as of October 1, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedule 1 to the Guarantee Agreement.



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By: _________________________________     Name:
    Title:

 

2.



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1